Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 16/912966 
    
        
            
                                
            
        
    

Parent Data16912966, filed 06/26/2020 is a continuation of 15705050, filed 09/14/2017 ,now U.S. Patent #10698905

Claims presented for examination: 1-23

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

3.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varma et al. (Pub. No. US 2012/0254143 A1) in view of Drevo et al.  (Pub. No. US 2016/0132787 A1).
As to claim 1, Varma discloses a method of querying a data table, the method comprising: 
receiving a natural language query (natural language search) (Paragraph 0026); 
providing a vector representing the natural language query (where x is a current instance of a natural language query) (paragraph 0075) as input to a trained data model (machine learning approaches learn patterns from training data and can be useful in predicting data patterns including previously unknown patterns…) (paragraph 0031); 
Varma does not explicitly disclose determining, based on output of the trained data model, similarity metrics indicative of proximity of the vector to points in a feature space; selecting a subset of the data table based on the similarity metrics; searching the subset of the data table to determine a response to the natural language query; and outputting the response to the natural language query.


As to claim 2, Varma discloses the method of claim 1, further comprising performing sentence structure analysis to identify sentence components of terms in the natural language query to generate the vector (vectors) (paragraph 0075).



As to claim 4, Varma discloses the method of claim 1, wherein the vector represents one or more words of the natural language query and the points in the feature space correspond to vectors representing one or more words associated with the data table (similarity of word) (paragraph 0097).

As to claim 5, Varma discloses the method of claim 4, wherein the one or more words associated with the data table include at least a portion of one or more column headers of the data table (actual name given to table and columns) (paragraph 0097).

As to claim 6, Varma discloses the method of claim 4, wherein the one or more words associated with the data table include annotation data associated with the data table (annotation) (paragraph 0037).

As to claim 7, Varma discloses the method of claim 4, wherein the one or more words associated with the data table include metadata associated with the data table (meta information…) (paragraph 0097).

As to claim 8, Varma discloses the method of claim 4, wherein the one or more words associated with the data table include data entries of the data table (paragraph 0028).



As to claim 10, Varma discloses the method of claim 1, wherein the subset of the data table includes one or more columns of the data table (tables and columns) (paragraph 0097).

As to claim 11, Varma discloses the method of claim 10, wherein searching the subset of the data table to determine the response to the natural language query includes selecting a data entry that answers the natural language query from among data entries of the one or more columns (results) (paragraph 0003).

Claim 12 is rejected under the same reason as to claim 1, Varma discloses computing device comprising: a memory storing a data table; an input interface configured to receive a natural language query (a user interface (e.g., a menu-driven “wizard” or other user interface) prompts a user to enter information for required fields…) (paragraph 0027); a processor (a computing hardware…) (paragraph 0025).

Claim 13 is rejected under the same reason as to claim 2.

Claim 14 is rejected under the same reason as to claim 3.

Claim 15 is rejected under the same reason as to claim 4.

Claim 16 is rejected under the same reason as to claim 9.



Claim 18 is rejected under the same reason as to claim 1, Varma discloses a computer-readable storage (non-transitory computer readable media) (paragraph 0023) storing instructions (computer executable instruction) (paragraph 0023) that, when executed, causes a processor (a computing hardware…) (paragraph 0025) to perform operations.

Claim 13 is rejected under the same reason as to claim 2.

Claim 14 is rejected under the same reason as to claim 3.

Claim 15 is rejected under the same reason as to claim 4.

Claim 16 is rejected under the same reason as to claim 9.

Claim 17 is rejected under the same reason as to claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/            Primary Examiner, Art Unit 2154